DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 1, filed 15 Apr 2022, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification of 20 Jan 2022 has been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 2, filed 15 Apr 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 20 Jan 2022 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 2, filed 15 Apr 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive in part. 
The 35 U.S.C. 112(b) rejections to claims 1, 3-10, 13-14, 16, 18, 20-21, 26, 28-30, 33-34, 36, 38, and 40-41 have been withdrawn in view of the amended claims.
Regarding claims 11 and 31, Applicant argues, see pg. 2, that “Applicant submits that the amendments to the claims renders this rejection moot.” However, the Examiner respectfully disagrees since claims 11 and 31 have not been amended to address the 35 U.S.C. 112(b) rejections of 20 Jan 2022. See the 35 U.S.C. 112(b) rejections below.
Applicant’s arguments, see pg. 2-5, filed 15 Apr 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 6, filed 15 Apr 2022, with respect to the new claims 45-48 have been fully considered but they are not persuasive. See the 35 U.S.C. 102 and 103 rejections to claims 45-48 below.

Status of Claims
Claims 1, 3-9, 11, 13-14, 16, 18, 20-21, 26, 28-31, 33-34, 36, 38, 40-41 and 45-48 are currently examination. Claims 10 and 35 have been cancelled since the Non-Final Office Action of 20 Jan 2022.

Claim Objections
Claims 14, 18, and 34 are objected to because of the following informalities:  
“poly (ethylene glycol) diacrylate” should read “poly (ethylene glycol) diacrylate (PEGDA)” (claims 14 and 34); and
“pre-deployed configuration” should read “pre-deployment configuration” (claim 18).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, 13-14, 16, 18, 20-21, 26, 28-31, 33-34, 36, 38, 40-41, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “such that the marker is configured to expand from a pre-deployment volume to a post-deployment volume”. The limitation recites a circular reference to the claimed marker itself. In particular, it is unclear whether the expansion “from a pre-deployment volume to a post-deployment volume” is related to the pre-deployment configuration and the post-deployment configuration of the non-palpable body, as recited in the claim. Claims 3-9, 11, 13-14, 16, 18, 20-21, and 45-48 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “such that the body is configured to expand from a pre-deployment volume to a post-deployment volume”.
Claims 11 and 31 recite the limitation “wherein the body is made out of a hydrogel configured to minimize a specular appearance under ultrasound when hydrated”. First, the metes and bounds of “a hydrogel configured to minimize a specular appearance under ultrasound when hydrated” is unclear. In particular, a review of the specification, specifically in [0040], discloses that “partially hydrated hydrogel particles result in a “specular” appearance” but does not disclose “minimizing a specular appearance under ultrasound when hydrated” as recited in the claims. Second, it is unclear whether the condition “when hydrated” is referring to “when exposed to a fluid” recited in claim 1 and 26, respectively, or not. Claim 13 inherits the deficiency by the nature of its dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the body is made out of a hydrogel”.
Claim 26 recites the limitation “wherein, during the implantation, the marker is configured to expand from a pre-deployment volume to a post-deployment volume”. The limitation recites a circular reference to the claimed marker itself. In particular, it is unclear whether the expansion “from a pre-deployment volume to a post-deployment volume” is related to the non-palpable body having a swelling ratio when exposed to a fluid, as recited in the claim. Claims 28-31, 33-34, 36, 38, and 40-41 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein, during the implantation, the body is configured to expand from a pre-deployment volume to a post-deployment volume”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 16, 26, 28, 31, 36, 45, and 47-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hornscheidt et al. (US PG Pub No. 2019/0201160, a priority date of 03 Jun 2016) - hereinafter referred to as Hornscheidt.
Regarding claims 1 and 11, Hornscheidt discloses a remotely detectable marker (see at least Fig. 1: marking device 100; [0013]-[0015]: marking device visible in ultrasound, X-ray, and MR imaging) for implantation in a targeted site within a patient’s body from which tissue has been removed (Fig. 4 and [0011]-[0012]: marking device implanted at biopsy site), the marker comprising:
a radiopaque element (Fig. 1: support structure 102) having a distinguishing pattern for unique identification under x-ray imaging ([0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol; [0033]: nitinol as superelastic material); and
a body (Fig. 1 and [0070]: hydrogel filled in interior space 104) coupled to the radiopaque element ([0070]: hydrogel filled in interior space 104), the body being configured to transition between a pre-deployment configuration and a post-deployment configuration ([0070]: initially dehydrated hydrogel swells through water uptake and uniformly fills out the interior space), wherein:
in the pre-deployment configuration, the body comprises a substantially dehydrated material ([0070]: initially dehydrated hydrogel), and
when exposed to a fluid, in the post-deployment configuration, the substantially dehydrated material of the body is configured to expand to at least partially fill a cavity at the targeted site ([0070]: initially dehydrated hydrogel swells through water uptake and uniformly fills out the interior space),
the body being configured to reflect ultrasound in a way that the body is recognizable as being artificial and is distinguishable from the radiopaque element ([0021]: hydrogel barely reflects ultrasound, whereas support structure strongly reflects sound),
wherein the radiopaque element (support structure 102) comprises a braided, woven or mesh structure defining an interior region ([0070]-[0071]: support structure 102 in expanded state encompasses interior space 104 and formed from woven/wound/knitted wire 103), the body being contained within the interior region of the radiopaque element ([0070]: hydrogel filled in interior space 104 of support structure 102; [0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol), such that the marker is configured to expand from a pre-deployment volume to a post-deployment volume ([0049]: interior space enclosed by the support structure filled with a dehydrated hydrogel, which absorbs body fluid or interstitial fluid and swells after deployment of the marking device and expanding of the support structure; [0084]-[0086]: diameter of marking device 100 in compressed state v. expanded state) (claims 1 and 11); and
wherein the body is made out of a hydrogel (Fig. 1 and [0070]: hydrogel filled in interior space 104 of support structure 102) (claim 11).
	A review of the specification of the instant application, specifically [0011]-[0012], discloses that the claimed non-palpable body, or a body intended to be non-palpable, is “made out of a hydrogel”. Therefore, the limitations “a volume of the body is configured to expand between 5 and 100 percent of a pre-deployment volume of the body in approximately 30 to 60 minutes” and “(the volume of body) to remain substantially physically stable when implanted within the cavity for at least approximately 52 weeks” recited in independent claim 1 are inherent features of a hydrogel. Therefore, Hornscheidt’s disclosure of a hydrogel anticipates the claimed inherent characteristics of the body “made out of a hydrogel”. See MPEP 2112.III and 2114.
Regarding claim 3, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt further discloses:
wherein the radiopaque element (support structure 102) is metallic ([0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol).
Regarding claim 16, Hornscheidt discloses all limitations of claims 1 and 26, respectively, as discussed above, and Hornscheidt further discloses:
 wherein the radiopaque element is made from a shape memory material, a superelastic material, and/or a radiopacifier-loaded fiber ([0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol; [0033]: nitinol as superelastic material).
Regarding claim 45, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt further discloses:
wherein the radiopaque element is self-expanding ([0009]: support structure is self-expanding).
Regarding claim 47, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt further discloses:
wherein the braided, woven or mesh structure of the radiopaque element forms a cage having a torpedo-like or teardrop-like shape (Fig. 1: support structure 102).
Regarding claim 48, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt further discloses:
wherein the braided, woven or mesh structure of the radiopaque element forms a pouch (Fig. 1: support structure 102), the pouch being configured to transition between a pre-deployment configuration in which the pouch is folded or rolled (Fig. 4A and [0102]) and a post-deployment configuration in which the pouch is unfolded or unrolled (Fig. 4B and [0103]).
Regarding claims 26, 28, and 31, Hornscheidt discloses a remotely detectable marker (see at least Fig. 1: marking device 100; [0013]-[0015]: marking device visible in ultrasound, X-ray, and MR imaging) for implantation in a targeted site within a patient’s body from which tissue has been removed (Fig. 4 and [0011]-[0012]: marking device implanted at biopsy site), the marker comprising:
a radiopaque element (Fig. 1: support structure 102) comprising a braided, woven or mesh structure defining an interior region ([0070]-[0071]: support structure 102 in expanded state encompasses interior space 104 and formed from woven/wound/knitted wire 103), the radiopaque element having a distinguishing pattern for unique identification under x-ray imaging ([0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol; [0033]: nitinol as superelastic material); and
a body (Fig. 1 and [0070]: hydrogel filled in interior space 104) disposed within the interior region of the radiopaque element ([0070]: hydrogel filled in interior space 104 of support structure 102), the body comprises a substantially dehydrated material ([0070]: initially dehydrated hydrogel),
wherein, when exposed to a fluid during the implantation, the body is configured to swell and at least partially fill a cavity at the targeted site ([0070]: initially dehydrated hydrogel swells through water uptake and uniformly fills out the interior space),
wherein the body is configured to reflect ultrasound in a way that the body is recognizable as being artificial and is distinguishable from the radiopaque element ([0021]: hydrogel barely reflects ultrasound, whereas support structure strongly reflects sound), and
wherein, during the implantation, the marker is configured to expand from a pre-deployment volume to a post-deployment volume ([0049]: interior space enclosed by the support structure filled with a dehydrated hydrogel, which absorbs body fluid or interstitial fluid and swells after deployment of the marking device and expanding of the support structure; [0084]-[0086]: diameter of marking device 100 in compressed state v. expanded state) (claims 26, 28, and 31); and
wherein the body is made out of a hydrogel (Fig. 1 and [0070]: hydrogel filled in interior space 104 of support structure 102) (claim 31).
	A review of the specification of the instant application, specifically [0011]-[0012], discloses that the claimed non-palpable body, or a body intended to be non-palpable, is “made out of a hydrogel”. Therefore, the limitations “the body has a swell ratio of 100-1000 wt/wt for approximately 30 to 60 minutes” and “(the body) to remain substantially physically stable within the cavity for at least approximately 52 weeks” recited in independent claim 26 and “wherein the body has a nominal maximum swelling represented by a volumetric change of up to approximately 8000%” recited in dependent claim 28 are inherent features of a hydrogel. Therefore, Hornscheidt’s disclosure of a hydrogel anticipates the claimed inherent characteristics of the body “made out of a hydrogel”. See MPEP 2112.III and 2114.
Regarding claim 36, Hornscheidt discloses all limitations of claim 26, as discussed above, and Hornscheidt further discloses:
 wherein the radiopaque element is made from a shape memory material, a superelastic material, and/or a radiopacifier-loaded fiber ([0038]: wires of support structure to increase X-ray visibility and made of titanium, gold, iron-containing alloys and/or nitinol; [0033]: nitinol as superelastic material).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claim 1 above, and further in view of Herbert et al. (US PG Pub No. 2016/0206323) - hereinafter referred to as Herbert.
Regarding claims 4-5, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt does not disclose:
wherein the radiopaque element is polymeric (claims 4-5); and
wherein the radiopaque element comprises poly (methyl methacrylate) (PMMA) or ultra-high molecular weight polyethylene (UHMWPE) compounded with a radiopacifier (claim 5).
Herbert, however, discloses:
a radiopaque element is polymeric ([0130]: micrograft 10 includes braided polymeric textile tubular body 12), wherein the radiopaque element comprises poly (methyl methacrylate) (PMMA) or ultra-high molecular weight polyethylene (UHMWPE) compounded with a radiopacifier ([0151]: tubular body 12 includes ultra-high-molecular-weight polyethylene (UHMWPE, or UHMW) and metallic, metallic alloy, or radiopaque material is also included, such as barium sulfate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s radiopaque element to include Herbert’s polymeric radiopaque element comprising UHMWPE compounded with a radiopacifier. The motivation for the combination would have been to allow “capillary flow restricted to only the inner lumen (or inside of the marker where the hydrogel is located)”, as taught by Herbert ([0152]), in exposing fluid to the hydrogel during the post-deployment configuration. 
 Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt in view of Herbert as applied to claim 5 above, and further in view of De Langen et al. (US PG Pub No. 2008/0234532) - hereinafter referred to as De Langen.
Regarding claims 6-7, Hornscheidt in view of Herbert discloses all limitations of claim 5, as discussed above, and Hornscheidt does not disclose:
wherein the PMMA is loaded with approximately 30 percent to approximately 70 percent barium sulfate by weight (claims 6-7); and
wherein the PMMA is loaded with approximately 60 weight percent barium sulfate (claim 7).
	De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 60 weight percent barium sulfate (Abstract: a fiducial marker comprising a radiopaque material, such as barium sulphate, encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0030]: amount of radiopaque material at least 1 wt % or less than 80 wt %; [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s radiopaque element to include De Langen’s radiopaque element comprising PMMA that is loaded with approximately 60 weight percent barium sulfate. The motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]). 
Regarding claims 8-9, Hornscheidt in view of Herbert discloses all limitations of claim 5, as discussed above, and Hornscheidt does not disclose:
wherein the PMMA is loaded with approximately 17 percent to approximately 23 percent bismuth trioxide by weight (claims 8-9); and
wherein the PMMA comprises approximately 20 weight percent bismuth trioxide (claim 9).
De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 20 percent bismuth trioxide by weight (Abstract: a fiducial marker comprising a radiopaque material encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0084]: 15 to 40 wt % of a radiopaque material (especially particulate material, for example a bismuth compound for example a bismuth salt such as bismuth trioxide or bismuth oxychloride); [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s radiopaque element to include De Langen’s radiopaque element comprising PMMA that is loaded with approximately 20 percent bismuth trioxide by weight. The motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]).
Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claims 11 and 31, respectively, above, and further in view of Jabbari (US PG Pub No. 2014/0349367) - hereinafter referred to as Jabbari.
Regarding claims 13 and 33, Hornscheidt discloses all limitations of claims 11 and 31, respectively, as discussed above, and Hornscheidt does not disclose:
wherein the radiopaque element comprises poly (methyl methacrylate) (PMMA), and 
wherein the PMMA and the hydrogel are configured to form covalent crosslinks.
	Jabbari, however, discloses:
PMMA and hydrogel configured to form covalent crosslinks ([0041]: polymers for use in forming crosslinked hydrogel network includes polymethyl methacrylate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s marker to include Jabbari’s PMMA and hydrogel forming covalent crosslinks. The motivation for the combination would have been to “control degradation characteristics of the network as well as prevent toxicity to developing cellular structures of the network”, as taught by Jabbari (Abstract). 
Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claims 1 and 26, respectively, above, and further in view of Harmer et al. (US PG Pub No. 2014/0018663) - hereinafter referred to as Harmer.
Regarding claims 14 and 34, Hornscheidt discloses all limitations of claims 1 and 26, respectively, as discussed above, and Hornscheidt does not disclose:
wherein the body comprises one or more of  poly(2-hydroxyethyl methacrylate) (pHEMA), Polyvinylpyrrolidone (PVP), poly (ethylene glycol) diacrylate (PEGDA), and Polyvinyl alcohol (PVA).
	Harmer, however, discloses:
a body comprising one or more of pHEMA, PVP, PEGDA, and PVA ([0062]: beads comprise matrix 68; [0063]: beads formed from hydrogels, PVA, and polyglyconate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s body to include Harmer’s body comprising hydrogel and PVA. The motivation for the combination would have been to allow the body be “bioabsorbable”, as taught by Harmer ([0063]), so that the body does not need to be surgically removed after implantation. 
Claims 18, 20, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claims 1 and 26, respectively, above, and further in view of Epstein (US PG Pub No. 2007/0106361) - hereinafter referred to as Epstein.
Regarding claims 18 and 20, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt does not disclose:
wherein the body comprises a first layer fixedly coupled to a second layer, the first and second layers each having a proximal end,
wherein the respective proximal ends of the first and second layers are substantially aligned, wherein:
in the pre-deployed configuration, the first layer comprises a thermoplastic and the second layer comprises the substantially dehydrated material, and
in the post-deployment configuration, the second layer swells to form a distinguishing pattern (claims 18 and 20); and
wherein the second layer is made out of shape memory thermoplastic (claim 20).
	Epstein, however, discloses:
a body (solid core 74) comprising a first layer fixedly coupled to a second layer ([0029]: solid core 74 with multiple layers of radiopaque filled hydrogel), the first and second layers each having a proximal end ([0029]: multiple layers of radiopaque filled hydrogel forming a tip 75),
wherein the respective proximal ends of the first and second layers are substantially aligned (Fig. 7G: tip 75), 
wherein the first layer comprises a thermoplastic ([0032]: hydrogel device as thermoplastic device) and the second layer comprises a substantially dehydrated material ([0029]: solid core 74 with multiple layers of radiopaque filled hydrogel; [0033]: hydrogel to be in a semi-liquid phase will interact with the dehydrated first or inner layer beneath and a covalent interface will be achieved), and
the second layer swells to form a distinguishing pattern ([0033]: the first or inner layer material is deposited fully hydrated), 
wherein the second layer is made out of shape memory thermoplastic ([0043]: Thermoplastic extrusion processes are possible with many hydrogel formulae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s body to include Epstein’s body comprising a plurality of thermoplastic hydrogel layers. The motivation for the combination would have been to allow “a hydrogel capable of becoming structural in its final configuration having a cross sectional area that increases with hydration, while maintaining mechanical integrity”, as taught by Epstein ([0005]), and also capable of being controlled by temperature. 
Regarding claims 38 and 40, Hornscheidt discloses all limitations of claim 26, as discussed above, and Hornscheidt does not disclose:
wherein the body comprises a first layer fixedly coupled to a second layer, the first and second layers each having a proximal end,
wherein the respective proximal ends of the first and second layers are substantially aligned, the first layer comprising a thermoplastic and the second layer comprising the substantially dehydrated material, wherein the body has a post-deployment configuration in which the second layer swells to form a distinguishing pattern (claims 38 and 40); and
wherein the second layer is made out of shape memory thermoplastic (claim 40).
	Epstein, however, discloses:
a body (solid core 74) comprising a first layer fixedly coupled to a second layer ([0029]: solid core 74 with multiple layers of radiopaque filled hydrogel), the first and second layers each having a proximal end ([0029]: multiple layers of radiopaque filled hydrogel forming a tip 75),
wherein the respective proximal ends of the first and second layers are substantially aligned (Fig. 7G: tip 75), the first layer comprising a thermoplastic ([0032]: hydrogel device as thermoplastic device) and the second layer comprising a substantially dehydrated material ([0029]: solid core 74 with multiple layers of radiopaque filled hydrogel; [0033]: hydrogel to be in a semi-liquid phase will interact with the dehydrated first or inner layer beneath and a covalent interface will be achieved) that swells upon contact with fluid to cause the second layer to transition to a post-deployment configuration, the post-deployment configuration having a distinguishing pattern ([0033]: allows the hydrogel to be in a semi-liquid phase will interact with the dehydrated first or inner layer beneath and a covalent interface will be achieved), wherein the second layer is made out of shape memory thermoplastic ([0043]: Thermoplastic extrusion processes are possible with many hydrogel formulae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s body to include Epstein’s body comprising a plurality of thermoplastic hydrogel layers. The motivation for the combination would have been to allow “a hydrogel capable of becoming structural in its final configuration having a cross sectional area that increases with hydration, while maintaining mechanical integrity”, as taught by Epstein ([0005]), and also capable of being controlled by temperature. 
Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claims 1 and 26, respectively, above, and further in view of Ozdil et al. (US PG Pub No. 2015/007827) - hereinafter referred to as Ozdil.
Regarding claims 21 and 41, Hornscheidt discloses all limitations of claims 1 and 26, respectively, as discussed above, and Hornscheidt does not disclose:
wherein the body comprises a superabsorbent polymer contained in a polymer mesh.
	Ozdil, however, discloses:
a body comprising a superabsorbent polymer contained in a polymer mesh ([0055]: in addition to a corrugated or surface treated hydrogel surface, expandable layer 210 of a meshlike material such as polyester fibers or other fibers or furs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s body to include Ozdil’s body comprising a superabsorbent polymer contained in a polymer mesh. The motivation for the combination would have been since “meshlike materials may promote tissue ingrowth and corresponding adhesion", as taught by Ozdil ([0055]), where the marker is implanted.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claim 26 above, and further in view of De Langen et al. (US PG Pub No. 2008/0234532) - hereinafter referred to as De Langen.
Regarding claim 29, Hornscheidt discloses all limitations of claim 26, as discussed above, and Hornscheidt does not disclose:
wherein the radiopaque element comprises PMMA that is loaded with approximately 30 percent to approximately 70 percent barium sulfate by weight. 
	De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 60 weight percent barium sulfate (Abstract: a fiducial marker comprising a radiopaque material, such as barium sulphate, encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0030]: amount of radiopaque material at least 1 wt % or less than 80 wt %; [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s radiopaque element to include De Langen’s radiopaque element comprising PMMA that is loaded with approximately 60 weight percent barium sulfate. The motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]).
Regarding claim 30, Hornscheidt discloses all limitations of claim 26, as discussed above, and Hornscheidt does not disclose:
wherein the radiopaque element comprises PMMA that is loaded with approximately 17 percent to approximately 23 percent bismuth trioxide by weight.
De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 17 percent to approximately 23 percent bismuth trioxide by weight (Abstract: a fiducial marker comprising a radiopaque material encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0084]: 15 to 40 wt % of a radiopaque material (especially particulate material, for example a bismuth compound for example a bismuth salt such as bismuth trioxide or bismuth oxychloride); [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s radiopaque element to include De Langen’s radiopaque element comprising PMMA that is loaded with approximately 20 percent bismuth trioxide by weight. The motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt as applied to claim 1 above, and further in view of Beck et al. (US PG Pub No. 2009/0280182) - hereinafter referred to as Beck.
Regarding claim 46, Hornscheidt discloses all limitations of claim 1, as discussed above, and Hornscheidt does not disclose:
wherein the expansion of the non-palpable body in the post-deployment configuration changes a shape of the radiopaque element.
	Beck, however, discloses:
expansion of a hydrogel changes a shape of an element surrounding the hydrogel ([0094]: flexible and/or expandable structure can flex and/or at least partially expand as the hydrogel swells; Fig. 9C-D and [0121]: flexible backing 181 and absorptive hydrogel 182).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornscheidt’s marker to include Beck’s hydrogel expansion changing shape of an element surrounding the hydrogel. The motivation for the combination would have been to “maintain appropriate contact with the wound (a tissue cavity), while adapting to the shape of the subject's anatomy surrounding the wound”, as taught by Beck ([0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiPoto (US PG Pub No. 2005/0090899) discloses at least a hydrogel expansion changing a structure surrounding the hydrogel (see at least Fig. 67-68 and [0225]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799